DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 5-6 are cancelled.  Claims 1-4 and 7 have been amended; claim 13 has been newly added in the amendment filed on July 18, 2022.  
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Applicant has elected the species: lung cancer, luminescent immunoassay, N-terminal amino acids 40-160 of GAPDH, and CEA in the reply filed on February 15, 2022. .
Claims 1-4, 7 and 13 are examined upon their merits.
The claim objections set forth in the previous office action have been overcome by way of amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are indefinite wherein they recite: “determining a concentration of Glyceraldehyde 3-phosphate dehydrogenase (GAPDH) in the blood sample by a pair of antibodies.” There is an issue of non-corresponding plurality since a (singular) concentration is determined “by a pair of” (plural) antibodies.  It is unclear how two antibodies generate one single concentration.  Further, it is unclear what method steps are encompassed within “by a pair of antibodies”.  Therefore, a person would not know what steps/activities infringe the invention.  This rejection affects the scope of all depending claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-4, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained, in Amgen, that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. Disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See MPEP 2163.II.A.3(a). While the claims in Amgen were directed to an antibody, per se, TC1600-specific training (Examples 5-7 of the Office' s training dated 6/3/19) requires examiners to apply this case law to method claims comprising an antibody.  
The instant claims fail to meet the requirements for disclosure because the claimed methods require two antibodies that are only described by the antigen to which they bind: “wherein the pair of antibodies specifically bind to GAPDH or a polypeptide fragment thereof, an amino acid sequence of GAPDH is shown as SEQ ID No.1, and the polypeptide fragment of GAPDH comprises a polypeptide fragment consisting of N-terminal amino acids 40-160 of the GAPDH amino acid sequence, or a polypeptide fragment consisting of N-terminal amino acids 180-335 of the GAPDH amino acid sequence” (claims 1 and 13).  It should be noted that GAPDH is a 335 amino acid protein, thus claimed sequences cover all but 50 residues. 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   The references demonstrate that an antibody must comprise all 6 CDRs in order to maintain the antigen binding specificity and affinity which is characteristic of the immunoglobulin. 
Therefore, in view of the current case law, Claims 1-4, 7 and 13 are rejected since they fail to provide all 6 CDR structures.

In view of current amendments that recite antibodies rather than binding agents, and in view of the Affidavit filed 7/18/2022, the rejection set forth in the prior action, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
 
	
Claim Rejections - 35 USC § 101 (New, necessitated by amendment)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended to eliminate “use” language, the rejection under 35 U.S.C. 101 set forth in the prior action has been withdrawn.
	
	As currently amended, however, Claims 1-4, 7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claim(s) recite determining a concentration of Glyceraldehyde 3-phosphate dehydrogenase (GAPDH) in a blood sample by a pair of antibodies; comparing the concentration of GAPDH in the blood sample with a reference concentration or a series of reference concentration; and, “wherein when the concentration of GAPDH in the blood sample is greater than or equal to the reference concentration, the subject is determined as a tumor patient or having a risk of developing a tumor, wherein when a decrease percentage of the concentration of GAPDH in the blood sample is greater than or equal to a reference value, the stage of tumor progression of the subject is determined” (claim 1).  This method recites the observation of a natural phenomenon whereby GAPDH levels are altered as part of tumor pathology; additionally, comparing and determining are abstract mental processes recited at such a high level of generality such that they can be performed in the human mind.   This judicial exception is not integrated into a practical application with respect to the considerations set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) (“obtaining a blood sample from a subject” and “determining a concentration of GAPDH in the blood sample by a pair of antibodies”) do not impose meaningful limits on the scope of the judicial exception.
	The claim is directed to a process, which is a statutory category of invention. (STEP 1: Yes).
	The claims recite at least one judicial exception: (1) a law of nature/natural phenomenon that is associated with tumor pathology (“wherein when the concentration of GAPDH in the blood sample is greater than or equal to the reference concentration, the subject is determined as a tumor patient or having a risk of developing a tumor, wherein when a decrease percentage of the concentration of GAPDH in the blood sample is greater than or equal to a reference value, the stage of tumor progression of the subject is determined”); and, the mental process or “comparing” the concentration of GAPDH in the blood sample with a reference concentration or a series of reference concentration.   
	Regarding judicial exception (1),  In Sequenom (at IV) the Court states:
“It is important to note that the ' 540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.” The case law applies to the instant claims because the claims recite two non-descript antibodies (see Written Description rejection) and encompass any antibody-based means for “determining a concentration” of GAPDH.  Thus, the claims are recited at a high level of generality such that they preempt all immunological methods of detecting GAPDH in blood.
	Regarding judicial exception (2), claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, were held as ineligible subject matter University of Utah Research Foundation v. Ambry Genetics Corp.; as was a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.  The claims of the case law are analogous to those of the instant application, which recite comparing the concentration to known information, namely, reference concentration(s) that are generated outside the scope of the method.  This comparison can be made by, for example, reading concentrations from a medical chart, and therefore it can be performed in the human mind.  (STEP 2A, Prong One: YES). 
	Prong Two of the analysis asks whether the additional elements integrate the judicial exception into a practical application and sets forth MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h) as reference. The additional elements of the instant claims are drawn to obtaining a blood sample from a subject and determining a concentration of Glyceraldehyde 3-phosphate dehydrogenase (GAPDH) in the blood sample by a pair of antibodies. These steps do not impose meaningful limits upon the judicial exception (2106.05(e)). The claims do not recite any new antibody or method of detection (MPEP 2016.05(a)); the claims do not require a particular machine (2106.05(b)), nor do they transform the judicial exception(s) to a different state or thing (2106.05(c)). Rather, the claims are mere instructions to “apply it” – the detection of the natural phenomenon (determination of a concentration of GAPDH greater than or equal to a reference; or, a decrease percentage of the concentration of GAPDH in the blood sample is greater than or equal to a reference value) to a field of use (diagnosis of tumor or risk thereof; or, staging of tumor progression (specification paragraph [0059]))  (2106.05(f)).   
	As stated above, the steps of the claims are merely those that must be performed in order to observe the natural phenomenon of tumor-associated elevated GAPDH.  In this way they are mere data gathering that is analogous to determining the level of a biomarker in blood, which was deemed insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
	For all of these reasons, the additional steps/elements do not integrate the judicial exception(s) into a practical application, and the claims are “directed to” the judicial exception itself.  (STEP 2A, Prong Two: NO).
	Lastly, STEP 2B asks if the additional steps/elements provide an inventive concept over what was well-understood, routine, and conventional in the art at the effective filing date of the application. The specification teaches that significant increases in mRNA levels of GAPDH were known to be associated with cancer (paragraph [0004]).  The specification sets forth no new methodology or antibody (“[0094] The collected serum samples were detected by ELISA for concentration of GAPDH  therein. [0095] 4. Data analysis [0096]  The concentration of GAPDH in the clinical samples was counted, and a Receiver Operating Characteristic curve (ROC curve) was plotted by using the true positive and false positive (i-specificity) as the ordinate and the abscissa, respectively. The area under ROC curve and 95% CI were calculated, to determine the correlation between GAPDH and tumor, so as to evaluate the value of the auxiliary diagnosis.”) Collecting serum samples was well-understood, routine, and conventional practice in the Oncological arts prior to the filing date of the application.  Additionally, immunological assays for determining a concentration of GAPDH were known in the cancer-related arts.  The examiner cited Rahman et al., 23 June 2016 in the previous action; Rahman teaches a method comprising isolating human serum exosomes from patients diagnosed with lung cancer and healthy controls (pg. 54862, first full paragraph) and assessing the samples using anti-GAPDH antibodies.  Also, targeted siRNA GAPDH interruption was already a strategy in cancer research, and assessing the effectiveness of these siRNA molecules was performed by GAPDH ELISA (Bedi, et al. Mol Pharmaceutics, 10:551-559, December 7, 2012).   Thus, the claims are directed to a judicial exception(s) without providing an inventive concept/significantly more because the additional steps/elements were well-understood, routine, and conventional in the art prior to filing. (STEP 2B: NO).
	For all of these reasons, the claims are not directed to patent-eligible subject matter and are rejected under 35 U.S.C. 101.
 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649